DETAILED ACTION
This office action is in response to the amendments filed on November 17, 2020. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2014/0145289) in the view of Mauder (US 2017/0170264).
With respect to Claim 1, Zhang shows (Fig. 6) most aspects of the current invention including a semiconductor device implementing a Schottky diode, comprising:
A substrate (12)
a first semiconductor layer (22) formed over the substrate
a trench (30R) formed into a surface of the first semiconductor layer
However, Zhang does not show a second semiconductor layer formed in the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration, and an electrically conductive material deposited in the trench over the second semiconductor layer to form the Schottky diode.
On the other hand, Mauder (Fig. 2g) shows a semiconductor device, comprising a trench (103) formed into a surface of the first semiconductor layer (101), a second semiconductor layer (226) formed in the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration, and an electrically conductive material (235) deposited in the trench over the second semiconductor layer to form the Schottky diode. Mauder teaches doing so to use the second semiconductor layer (e.g. the shielding doping regions) may prevent or reduce an overloading (e.g. through over-voltages) of the Schottky diode or MGD diode and to protect the gate regions of the semiconductor device from breakthrough caused by high electric fields in the direction towards the gate region (par 97).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a second semiconductor layer formed in the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration, and an electrically conductive material deposited in the trench over the second semiconductor layer to form the Schottky diode to use the second semiconductor layer (e.g. the shielding doping regions) may prevent or reduce an overloading (e.g. through over-voltages) of the Schottky diode or MGD diode and to 
With respect to Claim 2, Mauder (Fig. 2g) shows a first conductive layer (234) formed over the first semiconductor layer; and a second conductive layer (234) formed over the substrate.
With respect to Claim 5, Zhang shows (Fig. 6) wherein the substrate includes a silicon carbide layer.
With respect to Claim 6, Mauder (Fig. 2g) shows wherein a first portion of the trench is wider than a second portion of the trench.
With respect to Claim 7, Zhang shows (Fig. 6) most aspects of the current invention including a semiconductor device implementing a Schottky diode, comprising:
A substrate (12)
a first semiconductor layer (22) formed over the substrate
a trench (30R) formed into a surface of the first semiconductor layer
However, Zhang does not show a second semiconductor layer formed in the trench, and an electrically conductive material deposited in the trench over the second semiconductor layer to form the Schottky diode.
On the other hand, Mauder (Fig. 2g) shows a semiconductor device, comprising a trench (103) formed into a surface of the first semiconductor layer (101), a second semiconductor layer (226) formed in the trench, and an electrically conductive material (235) deposited in the trench over the second semiconductor layer to form the Schottky diode. Mauder teaches doing so to use the second semiconductor layer (e.g. the shielding doping regions) may prevent or reduce an overloading (e.g. through over-
It would have been obvious at the time the invention to one having ordinary skill in the art to have a second semiconductor layer formed in the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration, and an electrically conductive material deposited in the trench over the second semiconductor layer to form the Schottky diode to use the second semiconductor layer (e.g. the shielding doping regions) may prevent or reduce an overloading (e.g. through over-voltages) of the Schottky diode or MGD diode and to protect the gate regions of the semiconductor device from breakthrough caused by high electric fields in the direction towards the gate region.
With respect to Claim 8, Mauder (Fig. 2g) shows a first conductive layer (234) formed over the first semiconductor layer; and a second conductive layer (234) formed over the substrate.
With respect to Claim 12, Zhang shows (Fig. 6) wherein the substrate includes a silicon carbide layer.
With respect to Claim 13, Mauder (Fig. 2g) shows wherein a first portion of the trench is wider than a second portion of the trench.
With respect to Claim 14, Zhang shows (Fig. 6) most aspects of the current invention including a method of making a semiconductor device implementing a Schottky diode, comprising:
Providing a substrate (12)
Forming a first semiconductor layer (22) formed over the substrate
Forming a trench (30R) into a surface of the first semiconductor layer
However, Zhang does not show forming a second semiconductor layer formed in the trench, and depositing an electrically conductive material in the trench over the second semiconductor layer to form the Schottky diode
On the other hand, Mauder (Fig. 2g) shows a semiconductor device, comprising a trench (103) formed into a surface of the first semiconductor layer (101), a second semiconductor layer (226) formed in the trench, and an electrically conductive material (235) deposited in the trench over the second semiconductor layer to form the Schottky diode. Mauder teaches doing so to use the second semiconductor layer (e.g. the shielding doping regions) may prevent or reduce an overloading (e.g. through over-voltages) of the Schottky diode or MGD diode and to protect the gate regions of the semiconductor device from breakthrough caused by high electric fields in the direction towards the gate region (par 97).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a second semiconductor layer formed in the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration, and an electrically conductive material deposited in the trench over the second semiconductor layer to form the Schottky diode to use the second semiconductor layer (e.g. the shielding doping regions) may prevent or reduce an overloading (e.g. through over-voltages) of the Schottky diode or MGD diode and to protect the gate regions of the semiconductor device from breakthrough caused by high electric fields in the direction towards the gate region.
With respect to Claim 15, Mauder (Fig. 2g) shows forming a first conductive layer (234) over the first semiconductor layer; and forming a second conductive layer (234) over the substrate.
With respect to Claim 19, Zhang shows (Fig. 6) wherein the substrate includes a silicon carbide layer.
With respect to Claim 20, Mauder (Fig. 2g) shows wherein a first portion of the trench is wider than a second portion of the trench.
Claims 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2014/0145289) in the view of Mauder (US 2017/0170264) and in further view of Takeuchi (US 2015/0115286).
With respect to Claim 4, Zhang shows (Fig. 6) most aspects of the current invention. However, Zhang does not show further including a third semiconductor layer formed over the second semiconductor layer in the trench.
On the other hand, Takeuchi (Fig. 5) shows a semiconductor device, comprising a trench (5) formed into a surface of the first semiconductor layer (2), a second semiconductor layer (5b) formed in the trench; and further including a third semiconductor layer (5c) formed over the second semiconductor layer in the trench.
Takeuchi teaches doing so to produce a SiC semiconductor device including the cell region having the MOSFETs with the trench gate structure and the outer peripheral region having the outer voltage withstand structure surrounding the cell region (par 71).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a third semiconductor layer formed over the second semiconductor layer in the trench in the device of Zhang to produce a SiC semiconductor device 
With respect to Claim 10, Zhang shows (Fig. 6) most aspects of the current invention. However, Zhang does not show further including a third semiconductor layer formed over the second semiconductor layer in the trench.
On the other hand, Takeuchi (Fig. 5) shows a semiconductor device, comprising a trench (5) formed into a surface of the first semiconductor layer (2), a second semiconductor layer (5b) formed in the trench; and further including a third semiconductor layer (5c) formed over the second semiconductor layer in the trench.
Takeuchi teaches doing so to produce a SiC semiconductor device including the cell region having the MOSFETs with the trench gate structure and the outer peripheral region having the outer voltage withstand structure surrounding the cell region (par 71).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a third semiconductor layer formed over the second semiconductor layer in the trench in the device of Zhang to produce a SiC semiconductor device including the cell region having the MOSFETs with the trench gate structure and the outer peripheral region having the outer voltage withstand structure surrounding the cell region.
With respect to Claim 11, Takeuchi (Fig. 5) wherein an impurity concentration of the third semiconductor layer (5c) is greater than an impurity concentration of the second semiconductor layer (5b).
With respect to Claim 17, Zhang shows (Fig. 6) most aspects of the current invention. However, Zhang does not show further including a third semiconductor layer formed over the second semiconductor layer in the trench.
On the other hand, Takeuchi (Fig. 5) shows a semiconductor device, comprising a trench (5) formed into a surface of the first semiconductor layer (2), a second semiconductor layer (5b) formed in the trench; and further including a third semiconductor layer (5c) formed over the second semiconductor layer in the trench.
Takeuchi teaches doing so to produce a SiC semiconductor device including the cell region having the MOSFETs with the trench gate structure and the outer peripheral region having the outer voltage withstand structure surrounding the cell region (par 71).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a third semiconductor layer formed over the second semiconductor layer in the trench in the device of Zhang to produce a SiC semiconductor device including the cell region having the MOSFETs with the trench gate structure and the outer peripheral region having the outer voltage withstand structure surrounding the cell region.
With respect to Claim 18, Takeuchi (Fig. 5) wherein an impurity concentration of the third semiconductor layer (5c) is greater than an impurity concentration of the second semiconductor layer (5b).



Response to Arguments
Applicant’s amendments filed on November 17, 2020, responding to the office action mailed 8/17/2020, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 2, 4-8, 10-15 and 17-20 have been considered but are moot because the arguments do not apply to the newly applied reference being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814